MEMORANDUM **
California state prisoner Phong Thanh Tran appeals pro se the partial dismissal and partial denial of his 28 U.S.C. § 2241 habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. Reviewing de novo, see Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), we affirm.
Tran challenges the Bureau of Prisons’ (BOP) finding that he was ineligible for early release under 18 U.S.C. § 3621(e). In the event this court does not order his early release, Tran contends he is entitled to an immediate deportation hearing.
We determine that because a detainer has been lodged against Tran by the Immigration and Naturalization Service (“INS”), Tran is not eligible for early release under § 3621(e). McLean v. Crabtree, 173 F.3d 1176, 1184 (9th Cir.1999), cert. denied (2000) (recognizing that the detainer exclusion pursuant to § 3621(e) is a valid exercise of the BOP’s authority under the statute). With respect to Tran’s alternative contention that he is entitled to an immediate deportation hearing, this court lacks jurisdiction to compel such relief. Campos v. INS, 62 F.3d 311, 314 (9th Cir.1995) (deciding that an INS detainer letter alone does not sufficiently place a defendant in INS custody to make habeas corpus available).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by ihe courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.